

THIRD AMENDMENT TO CREDIT AGREEMENT




THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as
of February 13, 2008, by and between SUNPOWER CORPORATION, a Delaware
corporation ("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").


RECITALS


WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of July 13, 2007, as amended from time to time ("Credit Agreement").


WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:


1.           The maximum principal amount available under the Letter of Credit
Subfeature of the Line of Credit is hereby increased from $40,000,000.00 to
$50,000,000.00.  Section 1.1(b) (entitled “Letter of Credit Subfeature”) is
hereby deemed amended accordingly.


2.           Borrower agrees that the terms of the Waiver Agreement dated as of
January 18, 2008 remain in full force and effect.  Without limiting the
generality of the foregoing, it is understood and agreed that all of Borrower’s
Secured Obligations (as defined in said Waiver Agreement) are and shall remain
secured pursuant to the terms of the Security Agreement (Deposit Account) dated
as of July 13, 2007, as amended by the terms of said Waiver Agreement.  Borrower
shall, as a condition to each advance under the Line of Credit and the issuance
of each Letter of Credit or Subfeature Letter of Credit, cause the amount
maintained in the deposit account described in the Security Agreement to be
equal to or greater than 100% of the aggregate amount of such Secured
Obligations (after giving effect to the proposed advance, Letter of Credit or
Subfeature Letter of Credit).


3.           Except as specifically provided herein, all terms and conditions of
the Credit Agreement remain in full force and effect, without waiver or
modification.  All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment.  This Amendment and the Credit Agreement
shall be read together, as one document.


4.           Borrower hereby remakes all representations and warranties
contained in the Credit Agreement and reaffirms all covenants set forth
therein.  Borrower further certifies that as of the date of this Amendment there
exists no Event of Default as defined in the Credit Agreement, nor any
condition, act or event which with the giving of notice or the passage of time
or both would constitute any such Event of Default.


1

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.


                                                                                                                         
                                                                                                         

 SUNPOWER CORPORATION       WELLS FARGO BANK,          NATIONAL ASSOCIATION    
       
By: /s/ Emmanuel T. Hernandez
   
/s/ Matthew A. Servatius
 
Emmanuel T. Hernandez
   
Matthew A. Servatius
 
Chief Financial Officer  
   
Vice President
 



 
2